[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
This decision is being dictated at the end of a long day in which few if any files handled by the court contained motions filed in accordance with the rules. In this particular case the defendant moves to strike the first count based on an obvious typographical error, and then makes essentially request to revise claims in the second part of his motion to strike, combined with a motion to strike a claim for attorney's fees.
The plaintiff, in February of 1990, simultaneously filed a request for oral argument on the motion to strike with second revised complaint apparently clearing some of the confusion (or at least attempting to do so). Unfortunately, Count Two of plaintiff's "Second Revised Complaint", to which filing no objection has been made, contains a new and different typographical error in the statutory reference of Count Two. The court is going to deny the motion to strike dated January 29, 1990, which was not presented to the court until November 26, 1990, as moot because of the filing of the second revised complaint.
KOLETSKY, J. CT Page 4233